Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 14 December 2021.
ALLOWABLE SUBJECT MATTER
Claim 2-5,9-12,16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8, 15 rejected under 35 U.S.C. 103 as being unpatentable over Cideciyan (US PG PUB No. 2012/0036318) in view of  Leonhardt (US Pat No. 5,485,321). 
 As per claim [1,8,15], a method of writing a dataset to a linear file tape system (LFTS) tape (see [0005]: “LTO-5”), the dataset (see FIG 3: 108) including a plurality of sub datasets (see FIG 3: 304), each sub dataset including a plurality of headers (see FIG 5: 504 and [0034]: “may append headers to the rows in the array”) and a plurality of records (see FIG 5: 304 and [0036]), the method comprising:
storing, in each header of each sub dataset, at least a portion of a record range indicator indicating a range of records included in the dataset (see [0034]: “These headers may identify the location of the rows within the sub data set and larger data set in which they reside.”)
However, Cideciyan does not expressly disclose but in the same field of endeavor Leonhardt discloses 
wherein record range indicators are used to locate target records (see Leonhardt COL 16 LINES 40-55: “VBOTIVEOT addresses ("directory') of each collection of data blocks for resolving location and direction of physical motion requirements;”) based on received reposition requests (see Leonhardt FIG 9: MOTION COMMAND and COL 21 LINES 40-50).
It would have been obvious before the effective filing date of the invention to use header information comprising range indicator to locate target records as taught by Leonhardt.
The suggestion/motivation for doing so would have been for the benefit of locating data more efficiently (see Leonhardt COL 4 LINES 15-25).
Therefore it would have been obvious before the effective filing date of the invention to modify Cideciyan to further use the indicator information to locate data as part of reposition requests to arrive at the invention as specified in the claims. 
Claims 1,7-8,14-15,20  rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US Pat No. 6307700) in view of Hasegawa (US PG PUB No. 10229718) and Leonhardt (US Pat No. 5,485,321).
As per claim [1, 8, 15]  a method of writing a dataset (see Takayama FIG 4A: 1GROUP) to a tape (see Takayama COL 9 LINES 22-23: “the structure of data recorded on the magnetic tape”), the dataset including a plurality of sub datasets (see Takayama COL 10 LINES 10-15: “Plural groups, each composed of 40 tracks or 20 frames, make up a Sole partition.”), each sub dataset including a plurality of headers (see Takayama FIG 4B: A1, A2, A3 and COL 10 LINES 10-20: “Each track is divided into blocks having a data structure shown in FIG. 4.B. 471 of these blocks make up the track.”) and a plurality of records (see Takayama FIG 4B: A4), the method comprising:
storing, in each header of each sub dataset, at least a portion of a record range indicator indicating a range of records included in the dataset (see Takayama FIG 4B: 10-20: “ID area A2”).
However, Takayama does not expressly disclose a linear file tape system (LTFS).
In the same field of endeavor Hasegawa discloses implementing LTFS (see Hasegawa COL 1 LINES 30-35).
It would have been obvious before the effective filing date of the invention to modify Takayama to further implement LTFS.
The suggestion/motivation for doing so would have been for the benefit of implementing enterprise-level tape drive standard (see Hasegawa COL 1 LINES 30-35).
Therefore it would have been obvious before the effective filing date of the invention to modify Takayama to implement LTFS as taught by Hasegawa for the benefit of LTFS format to arrive at the invention as specified in the claims. 
However, Takayama does not expressly disclose but in the same field of endeavor Leonhardt discloses 
wherein record range indicators are used to locate target records (see Leonhardt COL 16 LINES 40-55: “VBOTIVEOT addresses ("directory') of each collection of data blocks for resolving location and direction of physical motion requirements;”) based on received reposition requests (see Leonhardt FIG 9: MOTION COMMAND and COL 21 LINES 40-50).
It would have been obvious before the effective filing date of the invention to use header information comprising range indicator to locate target records as taught by Leonhardt.
The suggestion/motivation for doing so would have been for the benefit of locating data more efficiently (see Leonhardt COL 4 LINES 15-25).
Therefore it would have been obvious before the effective filing date of the invention to modify Takayama to further use the indicator information to locate data as part of reposition requests to arrive at the invention as specified in the claims. 

As per claim [7, 14, 20] the method of claim 1, 
wherein each header of each respective sub dataset further includes at least a portion of a file marker range indicator indicating a range of file markers included in the dataset (see FIG 9: File-mark Count and COL 11 LINES 25-35)
Claim 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US Pat No. 6307700) in view of Hasegawa (US PG PUB No. 10229718) and Leonhardt (US Pat No. 5,485,321) as applied to claim 1 above and further in view of Butt (US 20140063634)
As per claim [6, 13, 19] Takayama discloses the method of claim 1, 
However, Takayama does not expressly disclose but in the same field of endeavor Butt discloses 
wherein the dataset is stored in a ring buffer with a plurality of other datasets (see Butt [0027]).
It would have been obvious before the effective filing date of the invention to modify Takayama to further implement a ring buffer arrangement as taught by Butt.
The suggestion/motivation for doing so would have been for the benefit of improved data set management (see Butt [0019])
Therefore it would have been obvious before the effective filing date of the invention to modify Takayama to further implement a ring buffer arrangement as taught by Butt for the benefit of improving data set management to arrive at the invention as specified in the claims. 
RESPONSE TO ARGUMENTS: 
1st ARGUMENT: 
The Office Action indicates that the above-referenced limitation of claims 1, 8, and 15 is taught by paragraph 34 of Cideciyan. Applicant respectfully disagrees. Paragraph 34 of Cideciyan merely indicates that “headers may identify the location of the rows within the sub data set and the larger data set which they reside.” However, paragraph 34 and the entirety of Cideciyan lacks “at least a portion of a record range indicator indicating a range of records included in the dataset.” In order to anticipate a claim under 35 USC 102, the reference must teach each and every limitation of the claims. The Examiner has not identified “at least a portion of a record range indicator indicating a range of records included in the dataset” in Cideciyan. As such, Applicant believes Cideciyan does not teach each and every element of claims 1, 8, and 15, and thus cannot anticipate claims 1, 8, and 15. Ultimately, “headers may identify the location of rows within the sub data set and the larger data set” as discussed in paragraph 34 of Cideciyan, does not contemplate “a range of records” included in the dataset.

The limitation ‘indicator indicating a range of records’ is sufficiently broad to encompass subject matter as disclosed by Cideciyan, where the location of rows is an indicator indicating a range of records. Applicant appears to be arguing subject matter that is not required by the claims. 
2nd ARGUMENT: 
Without conceding that the claims are unpatentable prior to amendment, and to expedite prosecution, Applicant has amended claims 1, 8, and 15 to now recite: “wherein record range indicators are used to locate target records based on received reposition requests.” Applicant believes the amendments further differentiate from the art of record. For example, Cideciyan is not concerned with locating target records in response to received reposition requests. As such, Applicant believes that amended claims 1, 8, and 15 overcome the 35 USC 102 rejections. Reconsideration and withdrawal of the 35 USC 102 rejections of claims 1, 8, and 15 are respectfully requested.

The Office notes Leonhardt is further relied upon to teach reposition requests.

3rd ARGUMENT: 
The Office Action indicates that the above-limitation is found in FIG. 4B and corresponding “ID area A2” of Takayama. However, the citation of the Takayama reference is flawed as discussed in the previous response. Records and/or data sets are terminology used in file systems, as the linear file tape system (LFTS) format allows a host to access data from a tape system in a similar manner as a file system. Takayama is a 1990’s patent which discusses magnetic tape technology which has not been formatted based on file systems. Thus, Takayama cannot include “storing, in each header of each sub dataset, at least a portion of a record range indicator indicating a range of records included in the dataset’’ due to the fact that the Takayama reference is not formatted in accordance with the linear tape file system (LTFS). For example, Takayama does not include “records” or “datasets” and thus cannot include “a record range indicator indicating a range of records included in the dataset.”
The Office maintains the broadest reasonable interpretation of ‘records’ and ‘dataset’ is more than what Applicant is arguing. Takayama discloses including indicator information in a header to locate data, where the combination is taken to teach an LTFS system with a header including indicator information as disclosed by Takayama.
4th ARGUMENT: 
Without conceding that the claims are unpatentable prior to amendment, and to expedite prosecution, Applicant has amended claims 1, 8, and 15 to now recite: “wherein record range indicators are used to locate target records based on received reposition requests.” Applicant believes the amendments further differentiate from the art of record. For example, Takayama is not concerned with locating data within an LFTS system. For example, Takayama does not recite the words “reposition,” “locate,” or “target record.” Hasegawa does not even mention the word “header.” As such, Applicant believes that amended claims 1, 8, and 15 overcome the 35 USC 103 rejections. Reconsideration and withdrawal of the 35 USC 103 rejections of claims 1, 8, and 15 are respectfully requested.

The Office notes Leonhardt is further relied upon to teach reposition requests.
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137